Newcomb, P. J.,
The magistrate returns three separate transcripts of proceedings which went to judgment against defendant at the same time in various amounts, aggregating upwards of $500. That is the basis of one exception. His jurisdiction being limited to $300, it is objected that it could not be enlarged by the mere device of separate suits. They were begun by summons in assumpsit at the same time, returnable on the same day — and at the same hour. The subject-matter was unpaid taxes for the years 1927, 1928 and 1929, respectively. They went to judgment at the same time in default of appearance by or on part of defendant.
The causes of action, if any there were, were identical.. They were no more subject to severance for the sake of conferring jurisdiction than charges for so much merchandise sold in successive years. The exception is believed to be well taken.
But these records are open to another objection. The collector’s remedy by an action in assumpsit is purely statutory. As such, it doesn’t attach during the life of his warrant: Act of April 11, 1848, P. L. 517. There is nothing here to show the date of his warrant for either year. Hence, there is nothing on the face of either record to show that the warrant had expired by limitation. It follows that no prima fade cause of action is made to appear.
The exceptions are sustained and the judgments reversed.
From William A. Wilcox, Scranton, Pa.